Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 4, line 26 through page 8, line 11, filed 1 December 2020, with respect to claims 1 and 3-10 have been fully considered and are persuasive.  The rejection of claims 1, 3 and 10 under 35 U.S.C. 103 as being unpatentable over Fukunaga et al. (US 20160079618) in view of Nakada et al. (US 7,904,257) has been withdrawn; the rejection of claims 4-7 under 35 U.S.C. 103 as being unpatentable over Fukunaga et al. (US 20160079619) in view of Nakada et al. (US 7,904,257) as applied to claim 1 above, and further in view of JP 2011-165318 (hereafter JP ‘318) has been withdrawn; and, the rejection of claim 8 and 9 under 35 U.S.C. 103 as being unpatentable over  Fukunaga et al. (US 20160079618) in view of Nakada et al. (US 7,904,257) as applied to claim 1, and further in view of JP 2011-165318 (hereafter JP ‘318) as applied to claims 4 above, and further in view of Gamou et al. (US 6,712,088) has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 1 December 2020.

(NPrevious) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1, 3 and 10 under 35 U.S.C. 103 as being unpatentable over Fukunaga et al. (US 20160079618) in view of Nakada et al. (US 7,904,257) has been withdrawn in view of Applicants’ Amendment
4.	The rejection of claims 4-7 under 35 U.S.C. 103 as being unpatentable over Fukunaga et al. (US 20160079619) in view of Nakada et al. (US 7,904,257) as applied to claim 1 above, and further in view of JP 2011-165318 (hereafter JP ‘318) has been withdrawn in view of Applicants’ Amendment.
5.	The rejection of claim 8 and 9 under 35 U.S.C. 103 as being unpatentable over  Fukunaga et al. (US 20160079618) in view of Nakada et al. (US 7,904,257) as applied to claim 1, and further in view of JP 2011-165318 (hereafter JP ‘318) as applied to claims 4 above, and further in view of Gamou et al. (US 6,712,088) has been withdrawn in view of Applicants’ Amendment.

EXAMINER'S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney Ramyar Farid on 19 March 2021.

The application has been amended as follows: 

1. 	A method for controlling a hydrogen cut-off valve in driving a fuel cell vehicle mounted with a hydrogen supply line including a high-pressure tank storing hydrogen of high-pressure, a hydrogen supply valve, and a hydrogen cut-off valve disposed between the high-pressure tank and the hydrogen supply valve on the hydrogen supply line, the method comprising: 
a step (a) of measuring a duty of electric current applying to the hydrogen supply valve; and 
a step (b) of comparing the duty with a predetermined duty,
wherein when the duty of electric current applying to the hydrogen supply valve is equal to or more than the predetermined duty, it is determined that the hydrogen cut-off valve disposed between the high-pressure tank and the hydrogen supply valve is abnormal, and then the hydrogen cut-off valve is opened.

Allowable Subject Matter
7.	Claims 1 and 3-9 are allowable over the prior art references of record.

Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: 
	The cited references, whether taken alone or in combination, fail to teach “when the duty of electric current applying to the hydrogen supply valve is equal to or more than the predetermined duty, it is determined that the hydrogen cut-off valve disposed between the high-pressure tank and the hydrogen supply valve is abnormal, and then the hydrogen cut-off valve is opened”, as recited in claim 1.
	Claims 3-9 are allowable because of their dependency upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729